Citation Nr: 1613520	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for a bilateral shoulder disability.
 
2.  Whether new and material evidence was received with respect to the claim of service connection for a lumbar spine disability, classified as herniated disc L4-5 postoperative, with degenerative changes.
 
3.  Whether new and material evidence was received with respect to the claim of service connection for a cervical spine disability classified as herniated disc C4-5 post-operative with degenerative changes.
 
4.  Whether new and material evidence was received with respect to the claim of service connection for a right lower extremity lumbar radiculopathy.

5.  Entitlement to service connection for bilateral shoulder disability.
 
6.  Entitlement to service connection for a lumbar spine disability, classified as herniated disc L4-5 postoperative, with degenerative changes.

7.  Entitlement to service connection for a cervical spine disability classified as herniated disc C4-5 post-operative with degenerative changes.

8.  Entitlement to service connection for a right lower extremity lumbar radiculopathy.

9.  Entitlement to service connection for a head disorder.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for a chronic face disorder.  

12.  Entitlement to service connection for a left knee disability.

13.  Entitlement to service connection for a chronic stomach disability.  

14.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The appeal has since been transferred to the RO in Montgomery, Alabama.  The Veteran testified before the undersigned in a February 2016 videoconference hearing.  A hearing transcript is associated with the claims file.

In October 2015, the Veteran submitted a notice of disagreement (VAF 21-0958) (NOD) with respect to the portion of an April 2015 rating decision that denied service connection for the following:  A head condition; erectile dysfunction; chronic face condition; left knee condition; chronic stomach condition, bilateral feet condition.  (The rest of the items listed in this NOD pertained to issues already on appeal).  The RO has yet to issue a statement of the case in response to the Veteran's disagreement. Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Claims for issues of entitlement to service connection for post traumatic stress disorder (PTSD), a bilateral hand condition, a right wrist condition and a chest condition, as well as an increased rating for right knee disability, have been raised by the record in a copy of a VAF 21-526 EZ statement received at the RO on October 4, 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally the Veteran again raised a claim for PTSD in his February 2016 hearing testimony.  Transcript at pg 14.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claims for service connection for a bilateral shoulder disability, lumbar spine disability, cervical spine disability and right lower extremity lumbar radiculopathy and the Manlincon issues of service connection for a head condition; erectile dysfunction; chronic face condition; left knee condition; chronic stomach condition, and bilateral feet condition addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The RO's denial of the claims for a bilateral shoulder disability, lumbar spine disability, cervical spine disability and right lower extremity lumbar radiculopathy most recently in April 2010 became final, and the Veteran did not appeal or submit new and material evidence within a year.  New and material evidence has been received since this denial.


CONCLUSIONS OF LAW

1.  The April 2010 RO denial of service connection for bilateral shoulder disability became final, but new and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
2.  The April 2010 RO denial of service connection for a lumbar spine disability became final, but new and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
3.  The April 2010 RO denial of service connection for a cervical spine disability became final, but new and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. §§ 510, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
4.  The April 2010 RO denial of service connection for a right lower extremity lumbar radiculopathy became final, but new and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens the previously denied claims and remands them for additional development, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending. 38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding that new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO first issued a rating decision in October 2006, with notice the same month denying the Veteran's claims of service connection for bilateral shoulder disability, lumbar spine disability, cervical spine disability and right lower extremity lumbar radiculopathy.  The RO found no evidence suggesting the conditions occurred in service, to include as due to an injury from a November 1982 in-service altercation. With regard to the cervical spine and bilateral shoulder disorders, the RO found that cervical strain and bilateral shoulder pain treated in service after the altercation were acute and transitory, with no evidence of treatment for shoulder or cervical spine conditions after service.  With regards to the lumbar spine disorder and radiculopathy, the RO noted that there was no evidence of treatment for injury or disease of the lumbar spine in service, with only a mild muscle spasm of the thoracic spine treated in January 1981.  The RO determined there was no evidence that post service lumbar spine issues first treated in 1990 were related to any incident in service.  Regarding the radiculopathy of the right lower extremity, the RO found no evidence of radiculopathy and further noted that a herniated lumbar disc was not related to service, so the right lower extremity radiculopathy could not be granted on a secondary basis.  The Veteran was notified of his right to appeal but did not appeal or submit new and material evidence within a year of the October 2006 decision.  Therefore, the October 2006 RO denial became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.  

Thereafter in an April 2010 decision, the RO denied the Veteran's petition to reopen the previously denied claims of service connection for bilateral shoulder disability, lumbar spine disability, cervical spine disability and right lower extremity lumbar radiculopathy.  Regarding all issues, the RO pointed out that no new and material evidence had been submitted to reopen any previously denied claim, and specifically noted that the Veteran failed to respond to a March 2010 duty to assist letter from the RO that requested the Veteran submit or apprise the RO of evidence to support reopening the claims.  The Veteran was notified of his right to appeal within the same month but did not appeal or submit new and material evidence within a year of the April 2010 decision.  Therefore, the April 2010 RO denial became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.  

The evidence at the time of the most recent April 2010 denial included service treatment records that confirmed injuries to his head, neck and both shoulders in November 1982 after he was in an altercation and struck his head and neck on pavement, with loss of consciousness and he subsequently reported pain and numbness in his neck and both shoulders, as well as numbness and tingling of the fingertips in both hands.  Among the diagnoses made were multiple muscle spasm to the left and right trapezius muscles and hyperesthesia, rule out psychogenic etiology in the follow-up records in November 1982 and December 1982.  Also a December 20, 1982 record appeared to suggest possible osteoarthritis of the cervical spine.  See VBMS STRS 15 pages entered 10/5/06, pg 3-5.  The neck and shoulder pain continued to be noted in records from January 1983 through May 1983.  See VBMS STRS 15 pages entered 10/5/06, pg 6-15.  In regard to the lumbar spine and the radiculopathy, which was claimed as secondary to the lumbar spine per a September 19, 2006 VA Form 21-4138, the evidence before the RO in April 2010 included a service treatment record dated in January 1981 which reported complaints of pain in the back after moving a desk, with mild paraspinous spasm noted.  See VBMS 2 pg STRS and EMG entered 10/24/06, pg 1. 

Also before the RO at the time of the most recent denial in April 2010 were records that showed the Veteran was treated for back complaints in 1990, with a March 1990 record reporting a history of his injuring his back in December 1989 after lifting, and pain extending down his bilateral legs to the knees.  After CT scan disclosed a centrally ruptured disc, he underwent a microdiscectomy surgery in April 1990 for herniated nucleus pulposus (HNP) of L4-5.  See VBMS Medical Records-Non Government 14 pages 1989-1990 entered 10/5/06, pg 1-14.  Other records before the RO in April 2010 included records from 2006 showing treatment for lumbar spine issues with X-ray of June 2006 showing degenerative changes and records showing findings of lumbar spine complaints diagnosed as "lumbago" in September 2006, and complaints of back and right leg pain reported in October 2006, with these records reporting a history of having been injured in Germany in 1983 in Germany after being attacked and hit in the head, with a neck injury treated with a brace, and the Veteran's claiming that the injury "moved" to the lower spine.  See VBMS Medical Records- Government 15 pg 2006 VA treatment entered 10/24/06 pg 1-14; see also VBMS Medical Records- Government 1 page X-ray entered 6/21/06.    

The Veteran presented no lay statements regarding continuity of symptoms in his claims before the RO in 2006 and 2010.  See VA 21-526 Veterans Application for Compensation and Pension received 9/01/06 (claiming cervical and lumbar spine disorders); see September 13, 2006 VA 21-4138 (claiming service connection for a bilateral shoulder disorder, neck and back disorder); see September 19, 2006 VA 21-4138 (claiming radiculopathy of the right lower extremity secondary to a lumbar spine disorder); and see March 27, 2010 VA 21-4138 (requesting copies of service treatment and personnel records and prior ratings-treated as petition to reopen).

Evidence received after the RO's most recent prior final denial of April 2010 includes VA treatment records showing continued treatment for all claimed disabilities of his bilateral shoulders, cervical spine, lumbar spine and lumbar radiculopathy.  These records include treatment for chronic low back pain in January 2007 with a history said to date back to an initial injury in Germany in 1983.  He also had issues with radiculopathy to both legs reported in April 2008 records addressing chronic low back pain.  See VBMS CAPRI 87 pg 2006-2010 VA treatment entered 7/10/14 pg 52 and 57.  The records reveal he sought treatment including primary care, physical therapy and even surgery through 2015 for his claimed disorders affecting his back, neck, bilateral shoulders and his right lower extremity radiculopathy.  Some of the records continue to relate a history of his in-service injury as a possible cause for his complaints, including a February 16, 2012 VA primary care record noting complaints of neck pain and shoulder pain with a history of injury in service in 1982.  He reported a progression of symptoms of neck pain and subsequent development of low back pain beginning in 1990.  See VBMS Medical Treatment Records-Government Facility 52 pg 2010-2012 VA treatment entered 9/17/12 at page 48.  A March 2014 VA outpatient treatment record is noted to have given an opinion that the Veteran's chronic pain in his neck was likely dating from his military injury in the early 1980's although the chronic low back pain was believed to not be likely related to service.  See VBMS CAPRI 129 pg "Bham VAMC" entered 7/10/14 at pages 100-101.  

Regarding the shoulder issues, some of the records received after April 2010 suggested that his symptoms involving his shoulders were possible radicular symptoms stemming from his cervical spine issues, with symptoms reported in February 2013, May 2013 and September 2013 that included neck pain traveling across his shoulders and burning between his shoulder blades and at times down to his fingers, described by a May 2013 radiology note as "radicular paresthesias."  See Virtual VA CAPRI 93 pg entered 1/09/14, at pages 32, 34, 38, and 41.  See Virtual VA CAPRI 354 pg entered 1/15/16, at page 289 (for September 2013 record).  A December 7, 2013 EMG report is noted to have confirmed evidence of a right L5-S1 radiculopathy.  See VBMS marked "STRs" 131 page mix of STRS and post service VA records at page 3.  

The records submitted after April 2010 reveal that the Veteran underwent a lumbar L4-5 laminectomy surgery in May 2014 for lumbar stenosis  See VBMS CAPRI 129 pg "Bham VAMC" entered 7/10/14 at page 64; see also Virtual VA CAPRI 354 pg entered 1/15/16, at pages 160-163 and 184.  These records also disclosed that he was in receipt of Social Security Disability (SSDI).  Virtual VA CAPRI 354 pg entered 1/15/16, at page163.  Later he is shown to have underwent a C5-6 anterior cervical discectomy and fusion (ACDF) in June 2015 for a history of chronic neck pain for over 30 years and a diagnosis of herniation of C5-6 with bilateral C6 radiculopathy.  The pre-operative notes related a history of his injury in 1982.  See Virtual VA CAPRI 354 pg entered 1/15/16, at pages 47, 61-72, 75-82.  

Evidence submitted after the RO's April 2010 denial includes the Veteran's February 2016 videoconference hearing testimony.  His testimony related the history of having been injured by the assault in service, causing him to land on hard cobblestone, and he reported receiving treatment for his neck, back and shoulders numerous times in service after the incident until he was discharged.  Transcript p 3-5.  He testified that he has been in constant pain in his back, shoulders, and neck but had not been aware of the VA clinics until 2006, years after service.  He indicated that he self-treated the pain with over the counter remedies such as Ben-Gay and other liniments between service and 2006.  Transcript p 7, 13-14.  He additionally confirmed that he is in receipt of Social Security disability for his claimed back, shoulders and neck pain.  Transcript p 8-9.  

With respect to all claimed issues, the new evidence which includes the medical evidence showing continued treatment for problems involving the lumbar spine, the cervical spine, the bilateral shoulders and a right lower extremity radiculopathy, coupled with the Veteran's lay testimony describing how he had continued symptoms post service that he self- treated prior to 2006 is material.  This evidence, when considered along with the service treatment records showing treatment for back complaints in January 1981 after moving furniture, and the November 1982 assault with subsequent neck and shoulder symptoms, relates to an unestablished fact that is necessary to substantiate the claims on a basis of continuity.  Such evidence is additionally material to the right lower extremity radiculopathy which is alleged as secondary to the lumbar spine disability.  Additionally in regards to the bilateral shoulder disability, the additional evidence raises the possibility that the manifestations affecting the shoulders (and upper extremities in general) may result from a cervical radiculopathy.  

The additional evidence regarding the cervical spine is noted to include the opinion from a VA medical provider who in March 2014 is noted to have given an opinion that the Veteran's chronic pain in his neck was likely dating from his military injury in the early 1980's, thus raising the question of a connection to service.  See 38 C.F.R. § 3.156(a).  Finally in regards to all the claimed issues, the additional evidence which includes both medical evidence and the Veteran's lay testimony points to the existence of potentially pertinent evidence in this matter; specifically Social Security disability records, which have not yet been obtained.  The Veteran has confirmed having received the Social Security benefits based at least in part on his claimed disabilities of his back, neck, shoulders and radiculopathy.  The claims for service connection for bilateral shoulder disability, lumbar spine disability, cervical spine disability and right lower extremity lumbar radiculopathy are reopened. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a bilateral shoulder disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a lumbar spine disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a cervical spine disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a right lower extremity lumbar radiculopathy is granted.


REMAND

Reopened Claim Issues

Regarding the reopened claims, additional development is necessary.  As noted in the above decision reopening the claims, the Veteran testified that he is in receipt of Social Security Administration (SSA) benefits at least in part for the claimed disabilities on appeal.  Transcript p 8-9.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Additionally, the Board notes that although the Veteran underwent a VA examination in October 2012, which yielded unfavorable opinions regarding the claimed cervical spine, lumbar spine, lumbar radiculopathy and the right shoulder (but not the left shoulder).  See October 12, 2012 VA examination, with opinions beginning from pages 46 through 56.  The unfavorable opinions however did not include consideration of the Veteran's February 2016 lay testimony about continuity of symptoms.  Furthermore regarding the claimed shoulder disabilities, the examiner did not examine the left shoulder at all and in regards to both shoulders, there is now evidence of a cervical radiculopathy possibly involving the shoulders.  Thus the Board finds that addendum opinions should be obtained for the claimed issues which include discussion of the lay evidence, except for the claimed shoulder disorders which require another examination.  

Manlincon Issues 

As noted in the introduction, in an April 2015 rating decision, the RO denied service connection for a head condition; erectile dysfunction; chronic face condition; left knee condition; chronic stomach condition, bilateral feet condition. The Veteran filed a timely notice of disagreement with regards to these issues in October 2015.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for a head condition; erectile dysfunction; chronic face condition; left knee condition; chronic stomach condition, bilateral feet condition.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

2.  The RO should contact the Social Security Administration  (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's bilateral shoulder disorders.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a disorder of either the left shoulder or right shoulder began during or is causally related to service, to include whether it stems from radiculopathy caused or aggravated by his cervical spine disorder.  

4.  Forward the claims file to the October 2012 VA examiner to provide an addendum opinion on the claimed cervical spine, lumbar spine and right lower extremity radiculopathy disorders.  If this examiner is no longer available please forward the claims file to the appropriate medical examiner.  The examiner should address the following: 

a. Is it at least as likely as not (a 50 percent or greater probability) that a cervical spine disorder, a lumbar spine disorder and/or a right lower extremity lumbar radiculopathy began during or is causally related to service, to include whether any such disorder(s) is/are the result of injuries sustained by the Veteran in the November 1982 assault, and in the case of the lumbar spine disorder, was additionally the result of the January 1981 back injury treated in service?   

Please note the Veteran's lay testimony pertaining to continuity of symptoms reported by him after service, including his reported self-treatment for symptoms from after service prior to seeking VA treatment in 2006.  Consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge. 

5.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


